DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/12/2019 has been entered and considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 23 of US Patent 10461975. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
10461975 Claims 1 and 8
A method of wireless communication, comprising:
A method of wireless communication by a node, the method comprising:
identifying, by a first wireless communication device, a first cyclic prefix (CP) configuration for a transmission period; and
receiving a dynamic indication configured to recommend at least one of cyclic prefix (CP) length or tone spacing from a scheduling entity;


communicating the signal utilizing the determined at least one of the CP length or the tone spacing, with the scheduling entity via the communication link.
further comprising communicating the signal over a transmission time interval (TTI) comprising a plurality of symbols, wherein the determining the CP length comprises:
determining a first CP length for a first symbol of the plurality of symbols in the TTI; and
determining a second CP length, different from the first CP length, for a second symbol of the plurality of symbols in the TTI.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of US Patent 10461975 and all limitations from instant 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-11, 14-21, and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salem et al  (US 2018/0083817 A1).
Regarding claims 1, 11, and 21, Salem teaches a method/apparatus/computer-readable medium of wireless communication (Abstract; Para. 0159), comprising:
a processor configured to; a transceiver configured to, and code for (Paras. 0159; the control system or circuitry 34 includes one or more processors 36 (e.g., CPUs, ASICs, FPGAs, and/or the like) and memory):
Figs. 21-22; Paras. 0169-0171; signaling is used to convey an indication of CP type change to a UE. The indication can be in the downlink control information (DCI) in a UE specific region; i.e. the BS would read on the first wireless device and it would identify/determine a CP type in order to indicate this to the UE), and 
communicating, by the first wireless communication device with a second wireless communication device during the transmission period, a first communication signal including a first plurality of symbols, wherein each of the first plurality of symbols include an individually configurable CP length configured based on the first CP configuration (Figs. 8 and 21-22; Paras. 0102 and 0169-0171; For NCP, in each sub-frame there is a first symbol with a first cyclic prefix (long NCP) and remaining symbols of the sub-frame have a slightly shorter cyclic prefix (short NCP). For ECP, all symbols have the same cyclic prefix. The corresponding number of OFDM symbols per sub-frame is indicated in the fourth row. When the number of OFDM symbols is different for the two cyclic prefix possibilities, two numbers of symbols per sub-frame are indicated; i.e. the BS would indicate the CP type to the UE/second device where the first symbol would have a first CP length and the other symbols would have a different length).
Regarding claims 4, 14, and 24, Salem teaches the limitations of the previous claims.  Salem further teaches wherein the configurable CP length is based on at least a number of the first plurality of symbols including a reference sequence in the transmission period (Figs. 8 and 21-22; Paras. 0027, 0102, and 0169-0171; For NCP, in each sub-frame there is a first symbol with a first cyclic prefix (long NCP) and remaining symbols of the sub-frame have a slightly shorter cyclic prefix (short NCP). For ECP, all symbols have the same cyclic prefix. The corresponding number of OFDM symbols per sub-frame is indicated in the fourth row. When the number of OFDM symbols is different for the two cyclic prefix possibilities, two numbers of symbols per sub-frame are indicated; a base station comprising: at least one transmit chain, each transmit chain comprising a sub-carrier mapper and grouper, an IFFT, and a pilot symbol and cyclic prefix inserter, each transmit chain operating with a respective sub-carrier spacing and a respective cyclic prefix type; i.e. the subframe period would have a different number of symbols based on the CP length where the pilot symbol reads on the reference sequence based on Applicant’s published para. 0042).
Regarding claims 5, 15, and 25, Salem teaches the limitations of the previous claims.  Salem further teaches wherein the configurable CP length is based on at least one of a modulation coding scheme (MCS) used for communicating the first communication signal, an operating signal-to-noise-ratio (SNR) for communicating the first communication signal, or a subcarrier spacing (SCS) of the first plurality of symbols in the first communication signal (Fig. 8; Paras. 0102 and 0169-0171; i.e. Fig. 8 shows different CP lengths based on the SCS where the long/short NCP were shown in claim 1).
Regarding claims 6, 16, and 26, Salem teaches the limitations of the previous claims.  Salem further teaches further comprising: transmitting, by the first wireless communication device to the second wireless communication device, the identified first Figs. 8 and 21-22; Paras. 0102 and 0169-0171; For NCP, in each sub-frame there is a first symbol with a first cyclic prefix (long NCP) and remaining symbols of the sub-frame have a slightly shorter cyclic prefix (short NCP). For ECP, all symbols have the same cyclic prefix. The corresponding number of OFDM symbols per sub-frame is indicated in the fourth row. When the number of OFDM symbols is different for the two cyclic prefix possibilities, two numbers of symbols per sub-frame are indicated; i.e. the BS would indicate the CP type to the UE/second device where the first symbol would have a first CP length and the other symbols would have a different length).
Regarding claims 7, 17, and 27, Salem teaches the limitations of the previous claims.  Salem further teaches wherein the identifying includes: receiving, by the first wireless communication device from the second wireless communication device, the first CP configuration (Figs. 8 and 21-22; Paras. 0058, 0102, and 0169-0171; a first traffic type user equipment (FTTUE) is a UE that is configured to transmit and receive traffic of a first type; i.e. the BS would transmit the identified CP config info and the UE would transmit to the BS utilizing the CP config info).
Regarding claims 8, 18, and 28, Salem teaches the limitations of the previous claims.  Salem further teaches wherein the first communication signal is communicated in a first link direction, and wherein the method further comprises: communicating, by the first wireless communication device with the second wireless communication device in a second link direction different from the first link direction, a second communication signal including a second plurality of symbols, wherein each of the second plurality of symbols includes a CP length based on a second CP configuration different from the Figs. 8 and 21-22; Paras. 0058, 0102, and 0169-0171; a first traffic type user equipment (FTTUE) is a UE that is configured to transmit and receive traffic of a first type; i.e. the BS would transmit (first link direction) the identified CP config info and the UE would transmit (second link direction) to the BS utilizing the CP config info and fig. 22a shows different CP types being configured).
Regarding claims 9, 19, and 29, Salem teaches the limitations of the previous claims.  Salem further teaches further comprising: communicating, by the first wireless communication device with the second wireless communication device, a broadcast communication signal including a second plurality of symbols, wherein each of the second plurality of symbols includes a CP length based on a predetermined CP configuration (Figs. 8 and 21-22; Paras. 0058, 0102, and 0169-0171; a first traffic type user equipment (FTTUE) is a UE that is configured to transmit and receive traffic of a first type, for example eMBB (enhanced mobile broadband) traffic. A second traffic type UE (STTUE) is a UE that is configured to transmit and receive traffic of a second type, for example URLLC (ultra-reliable low latency communications) traffic; i.e. the type of traffic such as eMBB, which would read on broadcast communication, would determine which CP type configuration would be used).
Regarding claims 10, 20, and 30, Salem teaches the limitations of the previous claims.  Salem further teaches further comprising: communicating, by the first wireless communication device with a third wireless communication device different from the second wireless communication device during the transmission period, a second Figs. 8 and 21-22; Paras. 0008, 0058, 0060, 0102, and 0169-0171; traffic of the first type is sent with a sub-carrier spacing that is the same as that for traffic of the second type; a first traffic type user equipment (FTTUE) is a UE that is configured to transmit and receive traffic of a first type, for example eMBB (enhanced mobile broadband) traffic. A second traffic type UE (STTUE) is a UE that is configured to transmit and receive traffic of a second type, for example URLLC (ultra-reliable low latency communications) traffic; the network and the UEs may use a different duplex frame structure, such as frequency division duplex (FDD) or a flexible or unified duplex frame structure; i.e. there are multiple UEs in the system and they can use the same CP type if the type of traffic is the same).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 12-13, and 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Salem et al  (US 2018/0083817 A1) in view of Zhang et al  (US 2013/0258935 A1).
Regarding claims 2, 12, and 22, Salem teaches the limitations of the previous claims.  Salem further teaches wherein a first symbol of the first plurality of symbols includes a first CP length, and wherein a second symbol of the first plurality of symbols includes a second CP length (Figs. 8 and 21-22; Paras. 0102 and 0169-0171; For NCP, in each sub-frame there is a first symbol with a first cyclic prefix (long NCP) and remaining symbols of the sub-frame have a slightly shorter cyclic prefix (short NCP). For ECP, all symbols have the same cyclic prefix. The corresponding number of OFDM symbols per sub-frame is indicated in the fourth row. When the number of OFDM symbols is different for the two cyclic prefix possibilities, two numbers of symbols per sub-frame are indicated; i.e. the BS would indicate the CP type to the UE/second device where the first symbol would have a first CP length and the other symbols would have a different length).
However, Salem does not specifically disclose a second symbol of the first plurality of symbols includes a second CP length that is longer than the first CP length. 
Zhang teaches receiving unicast and multicast-broadcast single frequency network (MBSFN) signals from an eNB in a subframe (Abstract).  He further teaches a second symbol of the first plurality of symbols includes a second CP length that is longer than the first CP length (Fig. 10; Para. 0070; the CP length for a unicast symbol may be predefined as a legacy CP type (e.g. corresponding to a CP length of 16.67 μs) while the CP length for an MBSFN symbol may be predefined as an extended MBMS CP type or longer (e.g., corresponding to a CP length of 33.33 μs or longer); i.e. Fig. 10 shows the unicast symbol being transmitted first and then the MBSFN symbol would be transmitted after where the MBSFN symbol has a longer CP length). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Zhang with the teachings as in Salem.  The motivation for doing so would have been to improve performance by extending the CP length from 16.67 μs to at least 33.33 μs so that the usable signals with greater propagation delay do not appear as noise (Zhang at Para. 0063).
Regarding claims 3, 13, and 23, the combination of references Salem and Zhang teach the limitations of the previous claims.  Zhang further teaches wherein the first symbol includes data, and wherein the second symbol includes a reference sequence (Figs. 8 and 10; Para. 0065; a second unicast symbol may be configured for transmitting an additional unicast reference signal or a redundant unicast control signal in the gap; i.e. the first symbol would read on data given the lack of description in the specification to only state that it is protocol data or operational data, which would include a reference signal. The second symbol would then be a reference signal). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Zhang with the teachings as in Salem.  The motivation for doing so would have been to improve performance by extending the CP length from 16.67 μs to at least 33.33 μs so that the usable signals with greater propagation delay do not appear as noise (Zhang at Para. 0063).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474